Title: To Benjamin Franklin from William Sturgeon, 1 September 1766
From: 
To: 


Dear Sir
Philadelphi Sepbr. 1 1766
I tacke the Freedom to trouble you with a few Lines hoping you may have Leasure to give them a persual: I would acquaint you that my Health has been So much on the Decline as obliged me to retire into the Country, and as the Mission of Burlington is vacant by the Death of Mr. Campbell, I would request the Favour of you to interpose with the Society in my Behalf. It would be a great Kindness to my Small Family if they Should grant me the Refusal of it. Form [from] the repeated Acts of FriendShip you have done me makes me thus apply. I long to hear from you and wishing you Success I am dear Sir yours
Wm Sturg[eon]
 
Addressed: To / Doctor Franklin / Agent from Pennsylva / London
